Citation Nr: 1819017	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-24 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to a compensable rating for bilateral pes planus.

3.  Entitlement to a rating in excess of 20 percent for post-operative right ankle Achilles tendon repair.

4.  Entitlement to a rating in excess of 10 percent for right knee patellar tendonitis.

5.  Entitlement to a rating in excess of 10 percent for left knee patellar tendonitis.

6.  Entitlement to a rating in excess of 40 percent for lumbar spine scoliosis with mild degenerative disease and osteophytes at L3 and L4.

7.  Entitlement to a clothing allowance for the year 2016.



ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 2004. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In an April 2014 rating decision, the RO increased the Veteran's rating for post-operative right ankle Achilles tendon repair to 20 percent, effective March 11, 2011, the date VA received his increased rating claim.  

These issues were previously before the Board in July 2016 at which time the Board remanded the claims to associate relevant treatment records with the claims file and to afford the Veteran a VA examination for his gout condition.  These records were associated with the claims file and the Veteran received a VA examination for gout in December 2016.

In a January 2017 rating decision, the Appeals Management Center granted a separate disability rating for left knee instability, and assigned a 10 percent disability rating, effective November 28, 2016.

The issues of entitlement to service connection for gout, entitlement to increased ratings for the Veteran's right Achilles, bilateral knees, back, and entitlement to a clothing allowance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period the Veteran's pes planus has been manifested by mild symptoms, such as pain.


CONCLUSION OF LAW

The criteria for a compensable rating for pes planus have not been met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.59, 4.71a, Diagnostic Code 5276 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

I. Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155 (2012).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2017).

Diagnostic Code 5276 provides ratings for acquired flatfoot (pes planus).  Mild flatfoot is manifested by symptoms relieved by built-up shoe or arch support and is rated as noncompensable.  Moderate flatfoot is manifested by weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet, bilateral or unilateral, and is rated as 10 percent.  Severe flatfoot is manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities and is rated 20 percent for unilateral disability and 30 percent disabling for bilateral disability.  Pronounced flatfoot is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis on manipulation that is not improved by orthopedic shoes or appliances and is rated at 30 percent for unilateral disability and 50 percent for bilateral disability. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2) (2017).

II. Analysis

The Veteran contends his service-connected bilateral pes planus is entitled to a compensable rating.  The Veteran has been rated for pes planus under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  VA received the claim for an increase in this condition on March 11, 2011, thus the present appeal period begins on this date, plus the one-year look-back period prior to the filing of this claim.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010).  

The Veteran received his first VA examination for pes planus during the present appeal period in April 2011.  He reported pain that occurred constantly.  The pain was localized.  On a scale from one to ten, the pain was described as an eight.  It was exacerbated by physical activity.  At rest he did not have any pain, weakness, stiffness, swelling, or fatigue.  While standing or walking he had pain.  He reported he was never hospitalized nor had surgery for the condition, and was not receiving any treatment for his condition.  He did not experience any overall functional impairment from the condition.  Examination of the feet revealed painful motion and tenderness.  There was no edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  During weight-bearing, the alignment of the Achilles tendon was normal in both feet.  The same was true in nonweight-bearing.  In the right foot there was no forefoot/midfoot malalignment.  There was also no deformity such as inward rotation, medial tilting, or marked pronation.  The same was true of the left foot.  The Veteran was able to stand 15 to 30 minutes.  

An April 2011 VA treatment note highlighted pain in the Veteran's feet that flared with walking.  In his May 2012 notice of disagreement, the Veteran remarked that his noncompensable rating for pes planus did not consider the functional loss due to pain on movement as required under 38 C.F.R. § 4.40.

In records from the Social Security Administration, the Veteran noted bilateral foot pain in October 2013.

The Veteran next received a VA examination for pes planus in December 2016.  The Veteran reported no pain in the feet.  In describing the history of the condition the Veteran stated that his condition had gotten worse due to his arch continuing to drop.  He reported no flare-ups.  However, he reported his feet would pop and snap with movement.  There was no pain on use of the feet as well as no swelling or characteristic calluses.  He had no extreme tenderness of the plantar surfaces of the feet, but he did have decreased longitudinal arch height of both feet on weight-bearing.  There was no marked deformity and no marked pronation.  The weight-bearing line did not fall over or medial to the great toe.  There was no inward bowing of the Achilles tendon.  There was no pain on the physical examination.  The examiner noted there was no functional loss attributable to the claimed condition.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the feet were used repeatedly over time.  Also, there was no other functional loss during flare-ups.  The examiner noted the Veteran had not used any arch supports, built up shoes, or orthotics.

The Board finds that throughout the appeal period, a compensable rating for pes planus is not warranted.  This is so because the Board finds that the overall disability picture more closely approximates a noncompensable percent rating due to the pain the Veteran experiences walking.  A noncompensable rating is warranted for mild symptoms.  The Board acknowledges the pain that the Veteran reported in his April 2011 VA examination.  The Board further acknowledges the pain noted in October 2011.  However, the symptoms still more closely approximate those of a noncompensable rating, even considering the Veteran's difficulty in walking for an extended period of time.  Furthermore, in the April 2011 VA examination the examiner noted that there was no overall functional impairment.  Nonetheless, by the time of the December 2016 VA examination, despite stating that his condition had gotten worse, the Veteran no longer reported pain in his feet.  At no time during the appeal period has the Veteran exhibited inward bowing of the tendo achillis or weight-bearing line medial to the great toe, as is required for the next higher 10 percent rating.  Similarly, at no time during the appeal period has the evidence shown marked deformity, swelling on use, or characteristic callosities.  As such, the Board finds the Veteran's symptoms throughout the appeal period more closely approximate a noncompensable rating.

The Veteran argues that 38 C.F.R. § 4.40 should be applied.  This provision instructs examinations on which ratings are based adequately portray anatomical damage and functional loss.  Here, the Board has acknowledged the Veteran's limitation in walking distances and standing for long period of time, nonetheless, even considering the Veteran's pain in his feet, the symptoms still more closely approximate a noncompensable rating.  Therefore, a compensable rating for bilateral pes planus is not warranted.


ORDER

Entitlement to a compensable rating for bilateral pes planus is denied.


REMAND

Gout

In his March 2011 claim, the Veteran sought service connection for gout, which he contended started within one year of his separation form service.  In a May 2011 statement he noted that his gout started while in his last year of service.  Furthermore, as noted in the Board's July 2016 Remand, a March 2009 private treatment record showed that the Veteran was troubled by occasional gout since 2004.  

The Veteran received a VA examination for gout in December 2016.  In the examination report, the examiner noted a date of onset of the symptoms was February 2003 and that the gout began with extreme pain in both knees and that it has stayed the same affecting both knees, ankles, and the big toes in both feet.  The examiner eventually opined that the gout was less likely than not incurred in service.  The rationale was that there was no medical evidence to support the claim.  Continuing, the examiner stated that the Veteran's service treatment records were indicative of patellar tendonitis upon ETS which was diagnosed 12 years ago and this it was less likely that this diagnosis was due to gout without resorting to mere speculation.

The Board notes that medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102.

Based on the foregoing, some medical questions remain regarding the onset and etiology of the Veteran's gout.  Therefore, the Board finds that an additional VA medical opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Increased Rating for Achilles, Knees, and Back

In Correia v. McDonald, the United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59.  The final sentence of section 4.59 directs that the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  28 Vet. App. 158 (2016).  Additionally, Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record, including the Veteran's lay information, or explain why he could not do so." 

The Board notes that in the Veteran's most recent VA examinations for these disabilities, the examination reports contain information on range of motion, but it is unclear whether these values are for active or passive motion.  Additionally, while the examination reports provide indications of whether there was pain on weight-bearing, they do not include whether there was pain in nonweight-bearing circumstances.  Further, although the examiner notes flare-ups on examination, any additional degrees of limited motion caused by functional loss during a flare-up were not noted.  As such, new VA examinations are warranted.  

Clothing Allowance

In a letter received in September 2016, the Veteran related that he was denied a clothing allowance for the calendar year 2016.  However, the RO has not yet issued a SOC as to this issue, which is the next required step.  See 38 C.F.R. § 19.26, 19.29 (2017).  This should be accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records. 

2.  Obtain a medical opinion to determine the onset and etiology of the Veteran's gout. The entire claims file should be reviewed by the examiner.  An examination should only be scheduled if deemed necessary by the examiner.

In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence, to include the December 2016 VA examination report.

The examiner should state whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's gout had its onset during the his military service or is otherwise etiologically related to service, to include consideration of the Veteran's contention that he experienced gout symptoms during his last year of service.  In this regard, as indicated previously, his service treatment records reflect various musculoskeletal complaints and he has ultimately been awarded service connection for back, bilateral knee, and a right ankle disability, as well as bilateral pes planus and bilateral plantar fasciitis with hallux valgus.  However, it is unclear whether the Veteran's in-service musculoskeletal complaints may have also been indicative of the onset of his gout.  

Additionally, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any gout manifested within one year of separation from service (February 2004).  

The examiner should specifically discuss and address the Veteran's lay statements as to onset and continuity of symptomatology of his gout. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Schedule a VA examination with an appropriate medical professional to assess the extent and severity of the Veteran's service-connected right Achilles, bilateral patellar tendonitis, and lumbar spine.

After reviewing the Veteran's claims file and eliciting the history of his symptoms, the examiner should conduct a relevant clinical examination, to include range of motion testing for pain on both active and passive motion, and in both weight-bearing and nonweight-bearing positions for each disability.  If this cannot be accomplished, it should be explained why.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present. 

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time. If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Issue a SOC for the issue of entitlement to a clothing allowance for the year 2016.  The issue is to be certified to the Board only if a timely substantive appeal is received.

5.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


